UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6051



MICHAEL WILLIAM,

                                               Petitioner - Appellant,

          versus


WILLIE SCOTT, Warden, RCI,       Winton;    HARLEY
LAPPIN, Director B.O.P.,

                                              Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-03-757-5-H)


Submitted:   April 15, 2004                   Decided:   April 22, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael William, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael William, a federal prisoner, appeals the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000).   We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See William v. Scott, No. CA-03-757-5-H (E.D.N.C. filed

Oct. 31, 2003 & entered Nov. 3, 2003).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 2 -